       Case 4:20-cv-00204-DCB Document 8 Filed 08/21/20 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Linda Morgan,                                     No. CV-20-00204-TUC-DCB
10                 Plaintiff,                          ORDER
11   v.
12   Linebarger Goggan Blair & Sampson LLP,
13                 Defendant.
14
15         Pursuant to Fed. R. Civ. P. 41, the Plaintiff noticed voluntarily dismisses the
16   above-entitled and numbered action, with prejudice as to Plaintiff and without prejudice
17   as to the unnamed putative class members.
18         Accordingly,
19         IT IS ORDERED that the Clerk of the Court shall enter judgment pursuant to the
20   Notice of Voluntary Dismissal (Doc 7), with prejudice as to Plaintiff and without
21   prejudice as to unnamed putative class members.
22         Dated this 20th day of August, 2020.
23
24
25
26
27
28
